Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 18-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzelmann et al (US 20120258306 A1).
Kinzelmann discloses a two-component polyurethane adhesive composition containing a prepolymer having at least two NCO groups and at least one polymeric crosslinker having at least two groups that react with NCO groups [abstract]. The prepolymer component is a reaction product of polymer diol and stoichiometric excess of diisocyanates [0015, 0017-0018], the diisocyanate includes many asymmetric embodiments like IPDI [0019], the diol may be a polyether or polyester [0016], and an isocyanurate of various common isocyanates such as IPDI may be added to the isocyanate prepolymer [0024].  The polymeric crosslinker preferably includes polyols [0026] including polyester polyols [0031] and polyether polyols [0030] that may be used in combination [0036]. The PU prepolymers may be distilled to remove residual diisocyanate monomer [0022]. The example reacts the –NCO and –OH components in am NCO/OH ratio of 1.25 [0061]. Some embodiments of the adhesive are solvent free [0052]. 
Regarding the limitation in claim 18 towards OH number of the diol of component A), the polymer polyol used to prepare the NCO prepolymer of Kinzelmann is preferably a diol [0017] and when it is a polyester and/or polyether diol it has a molecular weight preferably 400 to 5000 [0030, 0032], i.e. an equivalent weight of 200 to 2500 and an OHN range of 22.4 to 280.5 mgKOH/g, which encompasses the claimed range of 112 to 280 mgKOH/g.

Now that the independent claim 18 requires both polyether polyol and polyester polyol in the claimed ratio, it is noted that Kinzelmann does not teach individual amounts of polyether polyol and polyester polyol. However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 50% - 50% each. Thus, the ratio by weight of the amount of polyether polyol to the amount of polyester polyol r4 would be 1, which satisfies the range claimed. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 24, the claim is a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Product-by-process limitations are only relevant to patentability insofar as they affect the structure of the claimed product. Since the claimed polymers with the claimed functionality are disclosed, the product-by-process limitations have been met unless applicant can show a different product is produced.
Regarding claims 28-29, it is noted that claims are product by process claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Product-by-process limitations are only relevant to patentability insofar as they affect the structure of the claimed product. Since the claimed polymers with the claimed functionality are disclosed, the product-by-process limitations have been met unless applicant can show a different product is produced. The amount of diisocyanate monomer used in Kinzelmann does not affect the amount of isocyanate groups on the prepolymer, since the residual monomer is removed. 
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that the limited number of disclosed polyols and diols would allow the ordinarily skilled artisan to readily envisage the claimed embodiments with a mixture polyester and polyether polyols/diols, therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Regarding claim 30, Kinzelmann does not disclose the NCO content of the PU prepolymer explicitly, but does disclose that the PU prepolymer can have a molecular weight between 500 and 30,000 g/mol [0023]. For a difunctional NCO prepolymer, this is a content of 6.7 to 400 meq per 100g.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

Claim 18-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzelmann et al (US 20120258306 A1) in view of Cao et al (US 20090237773 A1).
Kinzelmann does not explicitly disclose any ratio of polyether to polyester polyol/diol, but does disclose that the composition is for adhesives. 
Cao discloses polyurethanes used for adhesives comprising an isocyanate, a polyether diol and a polyester diol [abstract] similar to Krebs. Cao teaches that a 1:1 ratio of polyether to polyester results improved adhesive property [0084]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a ratio of 1:1 of polyether to polyester polyol/diol in Kinzelmann because Cao teaches that is improves adhesive property. 

Response to Arguments
Applicant’s arguments, filed 03/25/2022, with respect to Krebs et al (US 7129312 B1) have been fully considered and are persuasive.  The rejection of 11/26/2021 has been withdrawn. 
Krebs teaches a higher molar ratio r1 compared to the claimed ratio r1. 

Applicant’s arguments, filed 03/25/2022, with respect to Krebs et al (US 7129312 B1) in view of Cao et al (US 20090237773 A1) have been fully considered and are persuasive.  The rejection of 11/26/2021 has been withdrawn. 


Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kinzelmann does not disclose the claimed range of hydroxyl number in the polyester or polyether diols used to prepare the NCO terminated prepolymer, but merely the molecular weight of those diols. This argument is not convincing. When the functionality is known (and since diols are preferred the preferred functionality is 2) then the range of OH number can be deduced from the range of molecular weight. For the disclosed Mw of 400 to 5000 [0030, 0032] the range of OH number is 22.4 to 280.5 mgKOH/g, which encompasses the claimed range of 112 to 280 mgKOH/g. This was presented in the rejection and not addressed by the Applicant’s response. 
Applicant argues that since Kinzelmann teaches an adhesion promoter, then the skilled artisan would not be motivated to improve the adhesion of the polyurethane composition by other means, such as by modifying the compositional ratios of polyester and polyether polyols required by the claims. This argument is not convincing. “Adhesion” performance of a polymer composition is not automatically maximized beyond improvement once an adhesion promoter is added. On the contrary, common sense would tell the skilled artisan to think that if an adhesion promoter can be added to Kinzelmann’s compositions, then further improvement of adhesion by other means would be good idea. 
Applicant argues that Cao is not analogous art because it is directed to lamination adhesive in encapsulated electrophoretic displays. This argument is not convincing. Both Kinzelmann and the claims are directed towards adhesives. Applicant has not explained why Cao is not analogous art. 
Applicant argues at length that the polyester and polyether diols of Cao are of low molecular weight below 2000, and do not teach the claimed range of OH numbers required by the claims. This argument is not convincing. A diol with a molecular weight below 2000 is a diol with an OH number above 56.1mg/KOH, i.e. overlapping with the claimed range of OH number (and with the Molecular weight range required by primary reference Kinzelmann). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766